MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any                              Aug 06 2020, 11:06 am
court except for the purpose of establishing                                CLERK
the defense of res judicata, collateral                                 Indiana Supreme Court
                                                                           Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kara E. Krothe                                           Curtis T. Hill, Jr.
Monroe County Public Defender’s                          Attorney General of Indiana
Office
                                                         Katherine A. Cornelius
Bloomington, Indiana                                     Robert J. Henke
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of S.C., Kad.C.,                           August 6, 2020
and Kai.C., Children in Need of                          Court of Appeals Case No.
Services,                                                19A-JC-2926
K.C., Mother, and J.C., Father                           Appeal from the
                                                         Monroe Circuit Court
Appellants-Respondents,
                                                         The Honorable
        v.                                               Stephen R. Galvin, Judge
                                                         Trial Court Cause Nos.
Indiana Department of Child                              53C07-1906-JC-313
                                                         53C07-1906-JC-314
Services
                                                         53C07-1906-JC-315
Appellee-Petitioner.



Kirsch, Judge.


Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020                   Page 1 of 19
[1]   K.C. (“Mother”)1 appeals from the juvenile court’s order adjudicating S.C.,

      Kad.C., and Kai.C. (collectively, “the children”), to be children in need of

      services (“CHINS”). Mother raises two issues for our review:


               I.       Whether the Indiana Department of Child Services
                        (“DCS”) failed to present sufficient evidence to support the
                        juvenile court’s CHINS adjudication; and


               II.      Whether the trial court abused its discretion in ordering
                        Mother to complete a psychological assessment and a gun
                        safety course.


[2]   We affirm.


                                    Facts and Procedural History
[3]   J.C. (“Father”) and Mother have three children: S.C., born July 22, 2009,

      Kad.C., born June 29, 2010, and Kai.C., born June 11, 2011. Tr. Vol. 2 at 185.

      Father works as a gunner mate for the Navy and is currently stationed at Crane

      Naval Base in Indiana. Id. at 52, 89. His job involves obtaining and

      implementing new weapons, and he is qualified to run a shooting range. Id.

      Mother is Filipino, and her side of the family lives in California. Id. at 163,

      182.




      1
       Father is not participating in this appeal. However, because he is a party of record in the trial court, he is a
      party on appeal. See Ind. Appellate Rule 17(A).

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020                        Page 2 of 19
[4]   On March 10, 2019, Mother came home from work and found Father

      intoxicated. Id. at 168. They began to argue while the children were playing

      upstairs. Id. Mother left and went to the home of M.C., who is a friend of

      Father’s and a coworker at the Navy. Id. at 57. At around 7:00 p.m., Mother

      showed up at M.C.’s home crying and very upset. Id. Mother told him that

      Father was drunk and asked him to come to her house to distract Father. Id.

      Mother also told him that Father had been physically violent toward her on

      several occasions in the past. Id. at 60. One of those occasions happened on a

      family trip to North Carolina. Id. at 61. The children were sharing a hotel

      room with the parents. Id. One night, Father returned from a bar already

      drunk and angry. Id. He began to argue with Mother and eventually pulled out

      a gun and a knife. Id. Father demanded Mother pick up the gun. Id. Mother

      refused because she was worried that Father would kill her and have an excuse

      of self-defense. Id. Father then traced the knife down her thigh to scare her into

      picking up the weapon. Id. Their daughter started crying, and soon their sons

      woke up and also started crying. Id. at 62. Mother told M.C. that Father got

      angry with the boys and stuffed the gun in the stomach of one of the boys and

      yelled at them to get them to be quiet. Id.


[5]   Another incident that Mother told M.C. about also happened in North

      Carolina. Id. at 65. Mother said that she had a man who was going to help her

      get away from Father. Id. When Father came home and saw the man, he

      pointed a gun at them and forcefully ejected both the man and Mother from the

      house. Id. at 65, 137. A third incident that Mother described to M.C. took

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 3 of 19
      place in Indiana. Id. at 64. One day, Father came home angry, and Mother

      was in the kitchen with their daughter in her arms. Id. Mother said that she

      thought about using the daughter as a shield so that Father would not harm her.

      Id. Mother told M.C. that Father throat chopped her to the point that she was

      gasping for air. Id. Father then pinned her against the floor to inflict pain on

      her, and she suffered nerve damage in one of her hands from the attack. Id.


[6]   Throughout their conversation, M.C. observed that Mother was “very

      frightened” both for herself and for the children. Id. at 58. While Mother

      insisted that she did not want to get Father in trouble, M.C. explained that he is

      required to report these incidents to the Navy. Id. About two hours later, M.C.

      drove Mother to the home of her friend L.M.L. and went to see Father by

      himself. Id. at 65, 92.


[7]   When M.C. arrived at the family home on the evening of March 10, 2019, he

      knocked on the door and rang the doorbell for fifteen minutes, but no one

      answered. Id. at 93. Eventually, the two sons opened the door and let him in.

      Id. at 65. M.C. saw that Father was passed out in a rocking chair. Id. at 65.

      There was a pistol on a shelf to the right of Father’s chair, which was within the

      children’s reach. Id. at 67-73. M.C. later discovered that the pistol had a bullet

      in the chamber. Id. at 104; DCS Exs. 4-11. At the fact-finding hearing, M.C.

      further testified that Father had multiple pistols inside the home. Id. at 105.

      When Father was awakened by M.C., he was “very confused” and “obviously

      intoxicated.” Id. Father got very angry at the boys for letting M.C. into the

      house. Id. M.C. observed that the boys appeared frightened. Id. at 65, 67.
      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 4 of 19
[8]   Mother returned to the family home about an hour after M.C. arrived. Id. at

      66. M.C. testified that Father began to argue with Mother and accused her of

      cheating on him because she came home late. Id. at 73. Mother tried to

      explain to Father that she was home earlier and only left because she did not

      want their argument to escalate. Id. Father did not believe her and called the

      children down to confirm her story. Id. at 73-74. After being questioned by

      Father, two of the children went back upstairs to sleep, but one stayed

      downstairs. Id. at 74. When Father was trying to point out a hole that he had

      made in the wall and explain it to Mother, the son that had stayed pointed it

      out before Father. Id. Father then “cupped” his son upside the head and called

      him “a fucking bitch.” Id. M.C. saw that the son had tears in his eyes. Id.

      Father also yelled at the son again before the boy went upstairs to bed. Id.

      After the children had all gone upstairs, the argument between Father and

      Mother worsened. Id. Father again accused Mother of cheating on him. Id. at

      74-76. Father told M.C. that he had been accused of pistol-whipping Mother in

      North Carolina. Id. at 76. Father then picked up the pistol that was on the

      shelf, unloaded it, and showed the gun to Mother, saying that “this gun has no

      blemish on it, no blood on it, it’s in pristine condition, [and it] hasn’t been

      cleaned since North Carolina, so it couldn’t have been used to do anything in

      North Carolina.” Id. Father then reloaded the gun and placed it back on the

      television stand, which was its usual location. Id.


[9]   As required by the Navy, M.C. reported the March 10 incident and the previous

      incidents that Mother had told him about to Father’s command. Id. at 100-01.

      Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 5 of 19
       As a result, a thirty-day military protective order was placed on Father, which

       required him to leave the family home and keep a 1000-feet distance away from

       Mother and the children. Id. at 98. Father testified at the hearing that he had

       complied with the military protective order and had no contact with Mother

       and the children during the thirty-day period. Id. at 212. M.C. also tried to set

       up a meeting for Mother to talk to the Naval Criminal Investigation Service

       (“NCIS”). Id. at 87. However, Mother refused. Id. at 85, 87.


[10]   In addition to M.C., Mother reached out to her friend L.M.L. about Father’s

       violence against her in the past. Id. at 134-38. On March 7, 2019, Mother told

       L.M.L. that she was not ready to leave Father because she didn’t have enough

       resources. Id. at 139. She was also worried that Father would lose his job, and

       the children would no longer have military benefits. Id.


[11]   On the evening of March 10, when M.C. drove Mother to L.M.L.’s house,

       L.M.L. saw that Mother was crying and shivering due to anxiety. Id. at 139-40.

       Mother told L.M.L. about her fight with Father and that she was scared

       because she couldn’t predict how Father’s violence would progress in the

       future. Id. L.M.L. testified that she proposed that Mother bring the children

       over to spend the night. Id. at 140. Mother declined because she was afraid

       that Father would get angrier if he were to wake up in the morning, and they

       were not home. Id.


[12]   L.M.L. also testified that she spoke with Mother over the phone on March 12,

       2019. Id. at 140. Mother was crying because she was anxious about the


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 6 of 19
       protective order on Father and worried that Father was going to lose his job.

       Id. Her mother-in-law had been pressuring her to provide a character reference

       to the Navy for Father to pass the security clearance. Id. at 140-41. While

       Mother attempted to hold back, and L.M.L. had advised her not to provide the

       letter if it was not the full truth, she eventually relented and wrote one. Id. at

       141.


[13]   On March 22, 2019, Mother, L.M.L., and another friend met at a local grocery

       store. Id. Mother explained that she did not want to meet at home because

       Father had surveillance cameras and microphones inside and could listen to

       their conversation. Id. at 142. She also asked them to communicate with her

       only through Facebook messenger because Father would track her activities on

       her phone. Id. L.M.L. testified that at the grocery store, Mother stated that she

       was ready to file for a divorce for her own safety and the safety of the children.

       Id. at 142. During the time of the protection order, L.M.L. and her friend

       helped Mother with transportation and groceries because Mother had no access

       to the family’s bank account, which was controlled by Father. Id. When

       L.M.L. told Mother that she had reported Mother’s stories to the Indiana

       Department of Child Services (“DCS”), Mother got upset because she didn’t

       want the DCS to intervene. Id. at 140, 143. L.M.L. testified that Mother

       started to make excuses for Father and stated that on March 10, he pulled her

       hair only because he was drunk. Id. at 143. Mother eventually stopped her

       communication with L.M.L. by end of May in 2019. Id.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 7 of 19
[14]   On March 15, 2019, which was within the duration of Father’s military

       protective order, DCS received a report against Father for child neglect. Id. at

       148. After DCS became involved, Family Case Manager (“FCM”) Stephanie

       Clephane (“FCM Clephane”) made an unannounced visit on March 17, 2019.

       Id. Mother let her in and was willing to discuss the neglect allegation. Id. at

       148-49. Mother cried when she was telling FCM Clephane about the protective

       order because she wanted Father to come home. Id. at 149. During FCM

       Clephane’s initial assessment, Mother admitted that Father had a drinking

       problem, but she denied that Father ever hit her. Id. FCM Clephane testified

       that Mother appeared to be very careful with words. Id. Mother kept stating

       that everything was blown out of proportion, and that “this was not a big deal.”

       Id. FCM Clephane also asked Mother about having a knife and guns in the

       house. Id. at 151. Mother said that she did not want to discuss them because

       “those things happened a long time ago.” Id. Mother further stated that she

       “liked having the gun in the home” because she “felt protected by it.” Id. FCM

       Clephane tried to bring up the knife issue again, but Mother dismissed it and

       said that they were past that now. Id.


[15]   FCM Clephane then asked to speak with the children in private. Id. Mother

       allowed it, but when FCM Clephane was talking to each child, Mother stood

       behind FCM Clephane to make her presence known. Id. at 152. FCM

       Clephane testified that the children seemed extremely guarded and would

       whisper things under their breath. Id. at 153. FCM Clephane believed that they

       did not feel like they could share their concerns. Id.

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 8 of 19
[16]   After the initial assessment by FCM Clephane, the case was assigned to FCM

       Brittany Lawrence (“FCM Lawrence”). Id. at 156. FCM Lawrence testified

       that when they first talked over the phone, Mother was emotional and was

       “crying off and on,” saying that she was “still processing things” and did not

       know what to do. Id. at 157. Regarding the children, Mother told FCM

       Lawrence that their youngest child Kai.C. was having trouble sleeping at night,

       and the middle child Kad.C. was having behavioral problems at school. Id. On

       May 20, 2019, FCM Lawrence made an unannounced visit to the family home.

       Id. Mother told FCM Lawrence that she did not know what to do. Id. at 165-

       66. She stated that she did not like Father to drink so much and how he

       behaved when he was drunk. Id. Mother also told FCM Lawrence about

       Father having affairs and accusing Mother of not loving him. Id. At one point,

       Mother asked FCM Lawrence whether she herself was the reason that Father

       was behaving in such ways, and whether she was a good enough wife. Id. At

       the fact-finding hearing, FCM Lawrence described Mother as “very vulnerable

       and kind of shrunken in.” Id. When Mother got emotional during the

       conversation, her body language became very frightened and scared as if she

       could not control it. Id. FCM Lawrence testified that Mother’s reactions were

       typical of a victim of domestic violence. Id.


[17]   Mother had expressed her interest to both FCM Clephane and FCM Lawrence

       in receiving counseling for herself and the children. Id. at 151, 158. FCM

       Lawrence testified that DCS had made those referrals for her to Centerstone,

       including a substance abuse evaluation for Father, individual therapy for

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 9 of 19
       Mother, and an evaluation for the children. Id. at 179. The DSC also

       attempted to inform the parents about what those services entailed and asked

       what kind of services the parents would want. Id. However, until the fact-

       finding hearing on July 8, 2019, the parents had not completed the evaluations

       or contacted DSC to inquire about those services or about their case. Id. On

       November 4, 2019, the day of the dispositional hearing, Mother eventually

       completed her counseling assessment. Tr. Vol. 3 at 40


[18]   On May 22, 2019, the case was assigned to its current case manager, FCM Jake

       Parker (“FCM Parker”). Id. at 198. On June 19, FCM Parker made an

       unannounced visit to see the children. Id. Mother asked FCM Parker to wait

       while she asked for permission from Father and Father’s lawyer. Id. at 199-200.

       When Father could not reach his lawyer, Mother asked FCM Parker to leave.

       Id. at 200. However, she called FCM Parker shortly after and told him that he

       could see the children. Id. FCM Parker returned, but he was only allowed to

       watch the children play from the entryway at the door. Id. Mother videotaped

       FCM Parker’s visit and did not allow him to converse with the children. Id.

       When the Court Appointed Special Advocate Julie Gerstorff (“CASA

       Gerstorff”) visited the children with her supervisor on July 30, 2019, Mother

       allowed the interview, but the eldest child, S.C., at first, hid in the bathroom

       and did not want to come out. Id. at 207-08.


[19]   On June 11, 2019, DCS filed a verified petition alleging the children to be

       CHINS. Appellant’s App. Vol. 1 at 23. DCS alleged that Father was

       domestically violent in front of the children, that Father has a substance abuse
       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 10 of 19
       problem, that Father has pending criminal charges against him for the incident

       on March 10, 2019, that the children appeared to have been coached not to talk

       about the family, and that the family refused an informal adjustment. Id. at 24.


[20]   On August 7, 2019, the juvenile court heard evidence on DCS’s petition and

       found the children to be CHINS. Appellant’s App. Vol. 1 at 32-37; Tr. Vol. 2 at

       49. The juvenile court ordered both parents to ensure that all firearms were

       locked in a safe place at all times. Appellant’s App. Vol. 1 at 39. Among other

       things, the juvenile court also ordered Mother to complete a psychological

       assessment and a gun safety course. Id. at 40. Mother now appeals.


                                      Discussion and Decision

                                  I. Sufficiency of the Evidence
[21]   Mother alleges that the DCS failed to present sufficient evidence to prove that

       the children are CHINS. Where the trial court issues findings of fact and

       conclusions thereon, we apply a two-tiered standard of review. In re R.P., 949

       N.E.2d 395, 400 (Ind. Ct. App. 2011). We consider first whether the evidence

       supports the findings and then whether the findings support the judgment. Id.

       We will set aside the trial court’s findings and conclusions only if they are

       clearly erroneous and a review of the record leaves us firmly convinced that a

       mistake has been made. Id. We neither reweigh evidence nor reassess witness

       credibility when we review the trial court’s findings. Id. Instead, we must

       accept the ultimate facts as stated by the trial court if there is evidence to sustain

       them. Id. “Findings are clearly erroneous only when the record contains no


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 11 of 19
       evidence to support them either directly or by inference.” K.B. v. Ind. Dep’t of

       Child Servs., 24 N.E.3d 997, 1001-02 (Ind. Ct. App. 2015) (citation omitted). “A

       judgment is clearly erroneous if it relies on an incorrect legal standard.” Id. at

       1002.


[22]   A CHINS proceeding is a civil action, and it must be proven by a

       preponderance of the evidence that a child is a CHINS as defined by statute. In

       re L.C., 23 N.E.3d 37, 39 (Ind. Ct. App. 2015) (citing In re N.E., 919 N.E.2d

       102, 105 (Ind. 2010)), trans. denied. Indiana Code sections 31-34-1-1 through 11

       specify the elements of the CHINS definition that the State must prove:


               (1) the child is under the age of 18;


               (2) one or more particular set or sets of circumstances set forth in
               the statute exists; and


               (3) the care, treatment, or rehabilitation needed to address those
               circumstances is unlikely to be provided or accepted without the
               coercive intervention of the court.


       In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). In the current case, the trial court

       adjudicated the children to be CHINS pursuant to Indiana Code section 31-34-

       1-1, which provides:


               A child is a child in need of services if before the child becomes
               eighteen (18) years of age:


               (1) the child’s physical or mental condition is seriously impaired
               or seriously endangered as a result of the inability, refusal, or

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 12 of 19
               neglect of the child’s parent, guardian, or custodian to supply the
               child with necessary food, clothing, shelter, medical care,
               education, or supervision; and


               (2) the child needs care, treatment, or rehabilitation that:


               (A) the child is not receiving; and


               (B) is unlikely to be provided or accepted without the coercive
               intervention of the court.


[23]   The Indiana Supreme Court has established that this statute requires “three

       basic elements: that the parent’s actions or inactions have seriously endangered

       the child, that the child’s needs are unmet, and . . . that those needs are unlikely

       to be met without State coercion.” In re S.D., 2 N.E.3d, 1283, 1287 (Ind. 2014).

       “A CHINS finding cannot be entered if the ‘coercive intervention’ element is

       unproven.” In re E.K., 83 N.E.3d 1256, 1261 (Ind. Ct. App. 2017), trans denied.


[24]   On appeal, Mother argues that the DCS failed to prove the “coercive

       intervention” element by sufficient evidence to support the juvenile court’s

       CHINS adjudication. Appellant’s Br. at 12-17. Specifically, Mother contends

       that the juvenile court’s intervention is not necessary to ensure that she would

       provide a safe home and mental care for the children because (1) she had

       already cooperated with DCS services and Father would cooperate with

       whatever the Navy ordered him to do in the future; (2) she and Father had not

       reported any incidents of violence due to alcohol use since March 10, 2019; and

       (3) she and Father had been following DCS’s safety plan which requires them


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 13 of 19
       to separate themselves before any argument escalates and to not expose the

       children to any form of violence. Id. Mother’s argument is a request for us to

       reweigh the evidence, which we cannot do. In re R.P., 949 N.E.2d at 400.


[25]   Parents have a fundamental right to raise their children without undue

       influence from the State. G.B. v. Dearborn, 754 N.E.2d 1027, 1032 (Ind. Ct. App

       2001), trans. denied. However, that right is limited by the State’s compelling

       interest in protecting the welfare of the children. Id. Therefore, the focus of the

       CHINS proceeding is on the condition of the children and whether they have

       needs that the parents are unable or unwilling to meet, creating a need for court

       intervention. In re N.E., 919 N.E.2d 102, 105 (Ind. 2010). CHINS statutes do

       not require that a court wait until a tragedy occurs to intervene. Roark v. Roark,

       551 N.E.2d 865, 871 (Ind. Ct. App. 1990). Once the juvenile court concludes

       that a parent’s actions or omissions have created a CHINS condition, the court

       may infer that such actions and conditions would continue in the absence of

       court intervention. In re M.R., 452 N.E.2d 1085, 1089 (Ind. Ct. App. 1983).


[26]   The evidence presented at the fact-finding hearing revealed that Father has a

       history of domestic violence. Mother repeatedly failed to protect the children in

       dangerous situations and left them with Father when he was intoxicated and in

       possession of firearms. When the parents had a fight during their vacation in

       North Carolina, Father pointed a gun at one child while Mother was present.

       Tr. Vol. 2 at 62. On another occasion, Father got upset seeing Mother with a

       man at their home, Mother was escorted out at gunpoint, and the children were

       left alone with Father. Id. at 137. On March 10, 2019, after having a fight with

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 14 of 19
       Father at their home, Mother left the house because she was worried about her

       own safety and the safety of the children. Id. at 139. However, the children

       were left at home with Father, who was extremely intoxicated and later passed

       out in a rocking chair with a loaded gun on the shelf nearby within the

       children’s reach. Id.


[27]   Evidence was also presented that supported the trial court’s finding that Mother

       failed to participate in the services provided by DCS or to cooperate with the

       NCIS investigation. Appellant’s App. Vol II at 36. While Mother stated that she

       felt that the children could benefit from counseling, she never took the children

       to complete the evaluation that was referred by DCS. Id. at 151, 158, 180.

       Mother herself also failed to participate promptly in her own evaluations. Id. at

       178-80. From March 2019 to November 2019, Mother did not voluntarily set

       up any appointment or inquire about the counseling services. Id. She waited

       six months until the day of the dispositional hearing to finally complete her first

       evaluation. Tr. Vol. 3 at 40.


[28]   Further evidence was presented that Mother did not cooperate with the NCIS

       and DCS investigations voluntarily. She refused to speak with an NCIS

       investigator about Father. Tr. Vol. 2 at 87. Mother was upset when she learned

       that L.M.L. had reported Father’s violent behavior at home to the DCS. Id. at

       143. Mother started to find excuses for Father’s violence at home and soon

       stopped communicating with L.M.L.. Id. Mother also prevented the children

       from talking freely to the FCMs. During FCM Clephane’s initial assessment,

       Mother stood behind FCM Clephane so that the children could see her when

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 15 of 19
       they were talking to FCM Clephane. Id. at 152-53. FCM Clephane testified

       that she believed Mother’s presence made the children unable to speak freely.

       Id. When FCM Parker made an unannounced visit to talk to the children,

       Mother refused and asked FCM Parker to wait before getting permission from

       Father and Father’s lawyer. Id. at 199-200. Although within an hour Mother

       called back and allowed FCM Parker to see and talk to the children very briefly,

       she did not allow FCM Parker to have a conversation with them. Id. at 200.

       Mother also videotaped FCM Parker’s visit. Id.


[29]   Despite Father’s violent behavior at home, Mother continued to support him

       and was unwilling to get help. Mother wanted the military protective order

       against Father to be lifted so that Father could come home. Id. at 149. She

       referred to the March 10 incident as “not a big deal” to FCM Clephane. Id.

       During the no contact order, Mother wrote a character reference for Father so

       that he could pass security clearance for his job with the Navy. Id. at 140-41.

       Mother believed that she was the reason that Father was acting violent at home.

       Id. at 166. She was reluctant to leave Father because she did not have enough

       resources and wanted the children to continue to have military benefits. Id. at

       139.


[30]   Collenn Yeakle (“Yeakle”) is a specialist in domestic violence who testified at

       the fact-finding hearing that domestic violence harms children even when they

       do not see the physical violence itself. Id. at 108, 123. Children can sense it is

       going on and recognize the conditions of control that the perpetrator exercises

       over the victim. Id. Yeakle explained that domestic violence often leads to

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 16 of 19
       childhood depression, anxiety, and post-traumatic stress disorder. Id. The

       evidence presented at the fact-finding hearing demonstrated that Mother was

       either unable or unwilling to appreciate the trauma to her children caused by

       the violence present in the home. We, therefore, conclude that court

       intervention was necessary to protect the physical and mental health of the

       children.


[31]   Because Mother does not challenge the other two elements of a CHINS finding

       that the parents’ actions or inactions have seriously endangered the children

       and that the children’s needs for care, treatment, or rehabilitation are unmet,

       we conclude that the juvenile court properly determined the children to be

       CHINS.


                                       II. Abuse of Discretion
[32]   Mother alleges that the trial court abused its discretion in its dispositional order

       by requiring her to engage in a psychological evaluation and to take a gun

       safety course. Appellant’s Br. at 19-20. The services ordered at disposition

       should be directed toward preserving and reunifying families without unduly

       interfering with the parent-child relationship. In re E.M. 4 N.E.3d 636, 647

       (Ind. 2014). The juvenile court has broad discretion in determining which

       programs and services a parent should complete, so long as “the requirements

       are related to some behavior or circumstances that was revealed by the

       evidence.” In re K.D. 962 N.E.2d 1249, 1258 (Ind. 2012).




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 17 of 19
[33]   Here, the trial court ordered Mother to take a psychological assessment because

       Mother was a victim of domestic abuse and had repeatedly recounted incidents

       from which she failed to protect herself and the children. Tr. Vol. 3 at 41-42.

       The court believed that Mother still has not recognized that her “duty and

       responsibility” is to protect herself and the children. Id. at 42. The same

       evidence about Mother leaving the children alone with Father when he was

       heavily intoxicated with loaded firearms also supported the juvenile court’s

       determination. Tr. Vol 2 at 57-61. In addition, Mother struggles to appreciate

       the damage that an environment of domestic violence can inflict on the

       children. Mother interfered with DCS case managers’ efforts to help the

       children by preventing them from interviewing the children and influencing the

       information that the children disclosed at those interviews by being present. Id.

       at 152, 199-200. Therefore, we conclude that the juvenile court did not abuse

       its discretion by requiring Mother to participate in a psychological assessment

       related to addressing Mother’s lack of ability and awareness in protecting

       herself and the children from Father’s violent behaviors.


[34]   Mother also challenges the juvenile court’s order requiring her to take a gun

       safety course. Appellant’s Br. at 19-20. Mother contends that DCS had already

       executed a safety plan with the family on April 17, 2019, which required: 1)

       the parents must lock away all weapons if they were to argue; 2) when the

       weapons are not locked away, the safety must be on; and 3) one sober parent

       must be present to care for the children. Tr. Vol. 2 at 190. However, the

       evidence showed that Mother never seemed to understand the risk involved in


       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 18 of 19
       having unsecured weapons in the home with the children. Id. at 67-73, 151.

       The dispositional order requiring Mother to take a gun safety class would help

       her understand how the guns should be stored and how to treat firearms, which

       are paramount in making sure Mother is able to protect the children with guns

       in the house.


[35]   We, therefore, conclude that DCS presented sufficient evidence to support that

       the children are CHINS, and the juvenile court did not abuse its discretion in

       ordering Mother to complete a psychological assessment and a gun safety

       course.


[36]   Affirmed.


       Riley, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-2926| August 6, 2020   Page 19 of 19